Anders, J.
(dissenting)- — The sole question presented for determination in this proceeding is whether this court has jurisdiction, in the first instance, to disbar attorneys who have been admitted to the bar of this state.
The majority of the court has determined that it has not such jurisdiction, but I am constrained to dissent from that conclusion.
It is true that the jurisdiction of the supreme court and superior courts of this state is defined by the constitution. And it is also true that original and exclusive jurisdiction of disbarment proceedings is not vested in the superior courts by any express provision of the constitution; and I do not thinlc that it ought to be announced as the law of this state, that such exclusive jurisdiction must necessarily be inferred from the general provisions of that instrument, mentioned in the majority opinion. Long prior to the adoption of our constitution, it was the settled rule that all courts of general or superior jurisdiction are vested with certain necessary and inherent powers, among which is the power of controlling their own officers. And, in my *56opinion, it should not be assumed that the framers of our constitution intended to create a supreme court in and for the state of Washington, which should not possess those powers which are necessary for the protection of the court itself and the proper administration of justice, and which have hitherto been universally considered as inseparable from such courts. It seems to be conceded in the prevailing opinion that this court has power to punish attorneys for contempt. And, if that be true, — and I have no doubt that it - is, — it is by reason of the court’s inherent power, and not by virtue of any provision of the constitution of the state. The object and purpose of a contempt proceeding is punishment; but the purpose of a proceeding to disbar an attorney is not punishment, within the ordinary meaning of that word, but simply to rid the profession of an unworthy member, and the court of an unfit officer. But the power to accomplish the one or the other of those purposes is not derived from legislative enactments or constitutional provisions. Its origin is necessity and is, therefore, inherent in the court. Says a learned author:
“The power to strike from the rolls is inherent in the court itself. . . . Statutes and rules may regulate the power, but they do not create it. It is necessary for the protection of the court, the proper administration of justice, the dignity and purity of the profession, and for the public good and the protection of clients. And 'where certain grounds are specified by the statute, this does not necessarily exclude striking from the rolls for causes not specified. A statute is not to be construed as restrictive of the general powers of the court over its officers.” Weeks, Attorneys (2d ed.), pp. 154-155.
And Judge Works, in his valuable treatise on Courts and Their Jurisdiction, at § 27, p. 170, observes:
“All courts of general and superior jurisdiction are possessed of certain inherent powers not conferred upon *57them hy express provisions of law, but which are necessary to their existence and the proper discharge of the duties imposed upon them by law. Of these inherent powers, the following may be enumerated: ... to suspend or disbar attorneys, or strike their names from the rolls.”
As to the power of appellate courts in cases such as the one at bar, that author, in § 21, p. 98 of his work, above cited, lays down the law as follows:
“A court may be vested with both original and appellate jurisdiction, and courts whose jurisdiction is essentially and so far as their express authority is concerned entirely appellate, are possessed of certain inherent and incidental powers, which belong to every court of general or superior jurisdiction, whether its jurisdiction be original or appellate.”
And it seems to me that the above quotation constitutes a very clear and correct statement of the law upon the subject under consideration, as announced by the courts of last resort throughout this country.
That appellate courts habitually and unhesitatingly assume jurisdiction to strike the names of attorneys from the rolls, or to suspend them from practice, for unprofessional conduct, is evidenced by the following cases: In re Whitehead, 28 Ch. Div. 614; Penobscot Bar v. Kimball, 64 Me. 140; People ex rel. Elliott v. Green, 7 Colo. 237 (3 Pac. 65, 374, 49 Am. Rep. 351) ; In re Wellcome, 23 Mont. 140 (58 Pac. 45) ; State ex rel. Benton v. Baum, 14 Mont. 12 (35 Pac. 108) ; In re Badger (Ida.), 35 Pac. 839 ; In re Kowalsky (Cal.), 35 Pac. 77; In re Tyler, 78 Cal. 307 (20 Pac. 674, 12 Am. St. Rep. 55); Dean v. Stone, 2 Okl. 13 (35 Pac. 578) ; In re O-, 73 Wis. 602 (42 N. W. 221).
*58See, also, 3 Am. & Eng. Enc. Law (2d ed.) and 4 Cyc., title, “Attorney and Client.”
Although, no statute is necessary to authorize this court to entertain a proceeding of this character, the legislature has, nevertheless, provided that an attorney and counselor may be removed or suspended by any court of record of the state for certain specified causes, and that, in all cases of removal or suspension by a superior court, the judgment or order of removal or suspension may be reviewed on appeal by the supreme court. Bal. Code, § 4775. And a proceeding to remove or suspend an attorney may be taken by the court of its own motion, for matter within its own knowledge, or upon the information of another, and in either case the party has the privilege of making his defense. Bal. Code, § 4776. “Such proceedings shall be by motion a.nd answer, and evidence may be examined on either side.” Bal. Code, § 4777.
While these legislative declarations as to the power of courts of record to remove or suspend members of the bar do not, as I have endeavored to show, create such power, still they are entitled to respectful consideration as expressions of the will of the law-making body of the state upon a question of vast importance to the courts, to the legal profession, and to the public. But, so far as the procedure is concerned, the statute is mandatory; for that is a matter within the exclusive province of the legislature.
In In re Lambuth, 18 Wash. 478 (51 Pac. 1071), which was a proceeding to disbar an attorney, and which was instituted by the attorney general at the instance of the court itself, this court exercised what it then understood to be one of its inherent powers, and declared the law, in its opinion, in language almost identical with that quoted above from Weeks on Attorneys. It is now said, *59in. effect, however, that the question of jurisdiction was not presented or passed upon in that proceeding, and that all that was there said by the court relative to its inherent power was purely dictum. But, however that may be, I think it can safely be said that the doctrine announced in the Lambuth Case has been generally, if not universally, recognized and acted upon by the courts from the time of King Henry IV down to the present day. See Weeks on Attorneys, §80; Bradley v. Fisher, 13 Wall. 335. Attorneys are everywhere considered as officers of the court, and in this state they are required by statute, when admitted to practice, to file an official oath.
And it has heretofore been generally conceded, as a matter of course, that all courts of record have inherent power to control the conduct of and to suspend or remove such officers. But this usual and salutary rule, I regret to say, is abrogated by the decision in this case, and this court will hereafter be powerless to remove or suspend an attorney for just cause, without the interposition and assistance of the superior court. I think the demurrer should be overruled.
Fullerton, O. J., concurs in dissenting opinion.